Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 9/27/2022 has been entered.  All previous objections have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodson (US 3,301,197) in view of Gnessin (US20160281699),  an alternate embodiment of Dodson (US 3,301,197) and in further view of Horne (GB190629137).
Claim 1:  Dodson discloses an apparatus (Figs. 2-3), comprising a fluid end body (31) having a borehole (note central hole in 33) formed therein; a plunger (33) positioned within the borehole, in which the plunger comprises a plunger body having a first fluid passageway (note passageway within 33 that is parallel with plunger body length) formed therein and opposed first and second ends; and an inlet valve (note valve at 49) positioned at the second end of the plunger body; and a flexible inlet conduit (50) having a first end and an opposed second end; in which the second end of the inlet conduit is attached to the second end (at 49) of the plunger body.
Dodson’s inlet valve is positioned at the second end of its plunger body; however, placement of an inlet valve at a reversed end of a plunger body is well known in the art as taught by Gnessin (see Fig. 1, note 54) and it would have been obvious to one having ordinary skill in the art at the time the invention was made to switch the placement of the valve, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Dodson is silent about an inlet manifold supported above the fluid end body.  However, Dodson does teach using an inlet manifold adjacent a fluid end body in Fig. 1 (note manifold near 18) and, while placement of the manifold is below the fluid end body, it would have been within the skill of a trained artisan to switch the inlet manifold with the outlet manifold such that it would be above the fluid end body.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a manifold into the apparatus shown in Figs. 2-3 of Dodson as taught by Figure 1 in Dodson in order to help route fluid from a single source to multiple distributing pumps as well as to arrange the manifold above the associated fluid end body, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  As incorporated into the Figure 2 apparatus of Dodson, the inlet manifold would necessarily be connected with the first end of the inlet conduit.
Dodson requires an elastomeric tip upon its plunger body which adds a complex addition to the plunger to prevent leaks not only along its circumferential boundary but also in the radial direction at its interface with the rest of the plunger body.  A simpler seal option, one that is not made explicit by Dodson, is a packing seal installed within the borehole and engaging an outer surface of the plunger body such that the plunger body is movable within the borehole relative to the at least one packing seal.  Horne teaches a plunger pump (see Fig. 2) which uses a packing seal (e2) installed within a borehole (inside E) and engaging an outer surface of an associated plunger body (a2) such that the plunger body is movable within the borehole relative to the at least one packing seal (Fig. 2).  It would have been obvious before the effective filing date of the invention to substitute a packing seal of Horne for the elastomeric tip used by Dodson, in order to simplify the plunger and minimize leak pathways.
Claim 3:  Dodson, Gnessin and Horne teach the previous limitations.  Dodson further discloses that the plunger is configured to reciprocate within the borehole to pressurize fluid (Figs. 2-3), in which a given reciprocation of the plunger includes an intake stroke (as depicted in left pump in Fig. 2) in which fluid enters into the borehole of the fluid end body via the inlet conduit and the first fluid passageway; and a pressure stroke (as depicted in right pump in Fig. 2), in which the plunger pressurizes the fluid contained within the borehole.  
Claim 4:  Dodson, Gnessin and Horne teach the previous limitations.  Dodson further discloses that the inlet conduit (50) moves in response to reciprocal movement of the plunger (note motion difference in left/right pump in Fig. 2).
Claim 5:  Dodson, Gnessin and Horne teach the previous limitations.  Dodson further discloses an outlet valve (54) installed within the fluid end body and in a spaced-relationship with the first end of the plunger body (Fig. 2).
Claim 6:  Dodson, Gnessin and Horne teach the previous limitations.  Dodson further discloses that the fluid end body has opposed front and rear surfaces (Fig. 2); in which the second end of the plunger body (note portion near 49) projects from the rear surface of the fluid end body (Fig. 2); and in which fluid discharges from the front surface of the fluid end body (Fig. 2).
Claim 7:  Dodson, Gnessin and Horne teach the previous limitations.  Dodson further discloses that the apparatus is situated in an ambient environment (Fig. 2); and in which at least a portion of the inlet conduit is exposed to the ambient environment (Fig. 2).  
Claim 8:  Dodson, Gnessin and Horne teach the previous limitations.  Dodson further discloses an inlet component (note inlet elbow joints near 49) having a second fluid passageway formed therein (Fig. 2) and interposed between the inlet conduit and the second end of the plunger body such that the second fluid passageway is in fluid communication with the inlet conduit and the first fluid passageway (Fig. 2).
Claim 9:  Dodson, Gnessin and Horne teach the previous limitations.  Dodson further discloses a connect plate (note ring plate 81) supporting the fluid end body and configured to be interposed between the fluid end body and a power end (Fig. 2).
Claims 11-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodson (US 3,301,197) in view of an alternate embodiment of Dodson (US 3,301,197) and in further view of Horne (GB190629137).
Claim 11:  Dodson discloses a fluid end (45) comprising a plurality of fluid end bodies (31/32) positioned in a side-by-side relationship, each fluid end body having a bore (note bore within 31/32) formed therein; a plurality of plungers (33/34), each plunger installed within a corresponding one of the 5bores and having a central fluid passage formed therein (Figs. 2-3); and a plurality of flexible inlet conduits (50), each inlet conduit being interconnectable with a corresponding one of the plungers such that the inlet manifold is in fluid communication with the central fluid passage formed 10in each plunger (Figs. 2-3).
Dodson is silent about an stationary inlet manifold supported above the fluid end body.  However, Dodson does teach using a stationary inlet manifold adjacent a fluid end body in Fig. 1 (note manifold near 18) and, while placement of the manifold is below the fluid end body, it would have been within the skill of a trained artisan to switch the inlet manifold with the outlet manifold such that it would be above the fluid end body.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a manifold into the apparatus shown in Figs. 2-3 of Dodson as taught by Figure 1 in Dodson in order to help route fluid from a single source to multiple distributing pumps as well as to arrange the manifold above the associated fluid end body, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  As incorporated into the Figure 2 apparatus of Dodson, the inlet manifold would necessarily be connected with the first ends of the inlet conduits.  Additionally, while Dodson is not explicit about the bores being horizontal, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the pump to the horizontal, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Dodson requires elastomeric tips upon its plunger bodies which adds a complex addition to each plunger to prevent leaks not only along its circumferential boundary but also in the radial direction at its interface with the rest of the plunger body.  A simpler seal option, one that is not made explicit by Dodson, packing seals installed within each borehole and engaging an outer surface of the plunger body such that the plunger body is movable within the borehole relative to the at least one packing seal.  Horne teaches a plunger pump (see Fig. 2) which uses a packing seal (e2) installed within a borehole (inside E) and engaging an outer surface of an associated plunger body (a2) such that the plunger body is movable within the borehole relative to the at least one packing seal (Fig. 2).  It would have been obvious before the effective filing date of the invention to substitute a plurality packing seals from Horne for each elastomeric tip used by Dodson, in order to simplify each plunger and minimize leak pathways.
Claim 12:  Dodson and Horne teach the previous limitations.  Dodson further discloses a pump comprising the fluid end of claim 11 (see Fig. 2) and a power end (note power end around 70/71/72) operatively connected to the fluid end.
Claim 13:  Dodson and Horne teach the previous limitations.  Dodson further discloses connect plates (note ring plates 81) supporting each of the plurality of fluid end bodies (Fig. 2) and configured to be interposed between the fluid end bodies and a power end (Fig. 2).
Claim 15:  Dodson and Horne teach the previous limitations.  Dodson further discloses that each of the plurality of plungers is configured to reciprocate within the corresponding one of the bores to pressurize fluid (Fig. 2), in which a given reciprocation of each plunger includes an intake stroke (as depicted in left pump in Fig. 2), in which fluid enters the bore of the fluid end body 5via a corresponding one of the inlet conduits and the first fluid passageway; and a pressure stroke (as depicted in right pump in Fig. 2), in which the plunger pressurizes the fluid contained within the horizontal bore.  
Claim 16:  Dodson and Horne teach the previous limitations.  Dodson further discloses that each of the plurality of inlet conduits (50) moves in response to reciprocal movement of the corresponding plunger (note motion difference in left/right pump in Fig. 2).
Claim 17:  Dodson and Horne teach the previous limitations.  Dodson further discloses a plurality of outlet valves (54), each outlet valve installed within a corresponding one of the fluid end bodies and in a spaced-relationship with the corresponding plunger (Fig. 2).  
Claim 18:  Dodson and Horne teach the previous limitations.  Dodson further discloses that each of the plurality of fluid end bodies has opposed front and rear surfaces (Fig. 2); in which at least a portion of the corresponding plunger (note portion near 49) projects from the rear surface of the corresponding fluid end body (Fig. 2); and in which fluid discharges from the front surface of the corresponding fluid end body (Fig. 2).  
Claim 19:  Dodson and Horne teach the previous limitations.  Dodson further discloses that the fluid end is situated in an ambient environment (Fig. 2); and in which at least a portion of each of the plurality of inlet conduits is exposed to the ambient environment (Fig. 2).
Claim 20:  Dodson and Horne teach the previous limitations.  Dodson further discloses a plurality of inlet components (note inlet elbow joints near 49), each inlet component having a second fluid passageway formed therein and interposed between a corresponding one of the inlet conduits and a corresponding one of the plungers such that the 5second fluid passageway is in fluid communication with the inlet conduit and the first fluid passageway (Fig. 2).

Allowable Subject Matter
Claim 21 is allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 21, the prior art of record does not disclose or reasonably teach in combination using a flexible inlet conduit having a first end and an opposed second end; in which the first end of the inlet conduit is attached to the inlet manifold and the second end of the inlet conduit is attached to the 15second end of the plunger body in the context of a system having a fluid end and power end comprising at least one pony rod—indicative of a kind of connector rod used in oil and gas industry piston pumps to allow for particular pump length requirements—attached to the plunger.
Claims 2, 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 2, the prior art of record does not further disclose or reasonably teach in combination a power end comprising at least one pony rod and the apparatus of claim 1 attached to the power end, in which the at least one pony rod is attached to the plunger.
Regarding claim 10, the prior art of record does not further disclose or reasonably teach in combination that the connect plate is configured to be attached to the power end using a plurality of stay rods such that the connect plate and the power end are in a spaced-relationship.
Regarding claim 14, the prior art of record does not further disclose or reasonably teach in combination that the connect plate is configured to be attached to the power end using a plurality of stay rods such that the connect plate and the power end are in a spaced-relationship.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments have been fully considered and they are persuasive in part.  Regarding Applicant’s amendment relating to the packing seal, Examiner has newly relied upon the Horne reference.  Upon reviewing Applicant’s other claims involving pony rod or stay rod details, Examiner admits that such features lie well outside of the context of Dodson reference and appear unworkable into a combination with Dodson; therefore Examiner believes such subject matter creates a patentably distinct inventive concept.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746